The device of suing in the name of the original obligees to the use of the beneficial plaintiffs instead of in the name of the beneficial plaintiffs themselves, amounts to nothing. The defendants, set off attached when the bonds were in the hands of the guardian of the feme beneficial plaintiff. And now it would be against conscience to allow them to be collected for her use out of the defendant, while she is indebted to the defendant an equal amount.
There is error.
PER CURIAM.                              Venire de novo. *Page 70